Case 0:20-cv-62152-WPD Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              Case No.


 DAVID THOMPSON,

        Plaintiff,

 vs.

 REGIONS SECURITY SERVICES,
 INC., a Florida corporation,
                                                                 Jury Trial Demanded
       Defendant.
 __________________________________/


                                         COMPLAINT

        The plaintiff, David Thompson, by his undersigned attorney, makes the following

 complaint against the defendant, Regions Security Services, Inc.:

                                   Jurisdiction and Venue

        1.      This action is brought to redress violations of the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. § 201 et seq. This court has jurisdiction of this action pursuant to 29

 U.S.C. § 216(b) and 28 U.S.C. § 1331.

        2.      The claims asserted in this action arose within this district and the alleged

 statutory violation occurred in this district. Venue of this action is proper pursuant to 29

 U.S.C. § 216(b) and 28 U.S.C. § 1391.

                                           Parties

        3.      The plaintiff, David Thompson (“Thompson”), is and at all times relevant to

 this complaint was a resident of the state of Florida and worked for the Defendant in Coral

 Springs, Broward County, Florida.
Case 0:20-cv-62152-WPD Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 4



        4.       The defendant, Regions Security Services, Inc. (“RSSI”), is a corporation

 organized and doing business pursuant to the laws of the state of Florida with a principle

 place of business in Miami, Florida.

                                      General Allegations

        5.       At all times relevant to this complaint, Thompson was employed by RSSI as a

 security guard.

        6.       Throughout the course of his employment by RSSI, Thompson was a non-

 exempt employee who was paid an hourly wage.

        7.       Thompson typically worked 40 hours per workweek until approximately

 January 2019, when his employer began to schedule him to work approximately 60 hours per

 workweek.

        8.       Prior to the pay period beginning on July 22, 2019 and ending August 4, 2019,

 RSSI paid Thompson a regular rate of $13.00 per hour and an additional premium rate of

 $6.50 per hour for hours worked in a workweek in excess of 40, resulting in a time-and-a-half

 overtime rate of $19.50 per hour.

        9.       During and after the pay period that began on July 22, 2019, RSSI reduced

 Thompson’s regular rate to $11.15 per hour.

        10.      RSSI reduced Thompson’s regular rate to avoid paying the full overtime rate

 that it would otherwise have owed to Thompson.

        11.      During and after the pay period that began on July 22, 2019, Thompson was

 paid a time-and-a-half overtime rate of $16.73 for hours worked during the workweek in

 excess of 40.

        12.      Thompson continued to receive reduced pay, including reduced overtime

 compensation, during each pay period through the pay period that began on June 22, 2020.
Case 0:20-cv-62152-WPD Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 4



        13.     Thompson worked 30 to 50 hours of overtime during each pay period from the

 pay period that began on July 22, 2019 through the pay period that began on June 22, 2020.

        14.     During and after the pay period that began on July 6, 2020, RSSI reduced

 Thompson’s work schedule to 40 hours per workweek with no overtime.

        15.     After RSSI reduced Thompson’s hours to 40 per workweek, it restored his

 regular rate of $13 per hour, effective with the pay period beginning July 20, 2020. RSSI also

 gave Thompson additional compensation of $1.85 per hour for the hours Thompson worked

 during the pay period beginning July 6, 2020, effectively making the wage increase retroactive

 to that pay period.

                       Claim for Unpaid Overtime in Violation of FLSA

        16.     Thompson realleges and incorporates the allegations made in paragraphs 1 to

 15 of this complaint.

        17.     At all times relevant to this complaint, RSSI was an enterprise engaged in an

 industry affecting commerce and was an employer as defined by 29 U.S.C. § 203(d), which

 had employees engaged in commerce, including Thompson, who were subject to the

 provisions of the FLSA.

        18.     From on or about July 22, 2019 to on or about July 5, 2020, RSSI reduced

 Thompson’s established regular rate to an artificially low rate to avoid the overtime provisions

 of the FLSA.

        19.     Pursuant to 29 C.F.R. § 778.500(a), RSSI’s wage payment scheme violated the

 FLSA because “[p]ayment for overtime on the basis of an artificial ‘regular’ rate will not result

 in compliance with the overtime provisions of the Act.”
Case 0:20-cv-62152-WPD Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 4



        20.    RSSI willfully, intentionally, and with reckless disregard for the statutory rights

 of Thompson violated 29 U.S.C. § 207 by failing to pay Thompson the full premium overtime

 wages he earned for all hours worked in excess of 40 during each workweek.

        21.     Pursuant to 29 U.S.C. § 216(b), Thompson is entitled to recover his unpaid

 overtime wages, including interest, and an additional equal amount as liquidated damages,

 in amounts to be proven at trial, as well as reasonable costs and attorney’s fees.

                                        Demand for Relief

        WHEREFORE, Plaintiff David Thompson requests judgment against Defendant

 Regions Security Services, Inc. for:

        a.     unpaid overtime wages in an amount to be proved at trial;

        b.     liquidated damages equal to the sum of the monetary losses and the interest

 requested above;

        c.     an award of reasonable attorney’s fees and the costs of this action; and

        d.     such further relief as is just.

 Plaintiff demands a trial by jury.

 Dated: October 23, 2020
 Plantation, Florida                             Respectfully submitted,


                                                 /s/Robert S. Norell
                                                 Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                                 E-Mail: rob@floridawagelaw.com
                                                 ROBERT S. NORELL, P.A.
                                                 300 N.W. 70th Avenue
                                                 Suite 305
                                                 Plantation, FL 33317
                                                 Telephone: (954) 617-6017
                                                 Facsimile: (954) 617-6018
                                                 Counsel for Plaintiff
